Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 14-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno1 (Ohno et al, “Just Blink Your Eyes: A Head-Free Gaze Tracking System”, CHI 2003), further incorporating by reference  Kawato (Kawato et al “Detection and Tracking of Eyes for Gaze-camera Control, Proc. of VI2002, 348-353. ) and Ohno2  (Ohno et al.: FreeGaze: A Gaze Tracking System for Everyday Gaze Interaction, Proc. of ETRA2002, 125-132)


As for claim 1, Ohno1 teaches
A gaze estimation method comprising: 
	receiving, by a processor, input data comprising a current image (Kawato ch 4, par 4 [step 1], current frame x-t ), and a previous image (previous images xt-1, xt-2) each comprising a face of a user (Kawato Fig 4);  
	determining, by the processor, a gaze mode indicating a relative movement between the user and a camera that captured the current image and the previous image based on the input data (Ohno1, Fig 1, decision block “Eye position is changed?”);  and 
	estimating, by the processor, a gaze of the user based on the determined gaze mode (“based on” is interpreted simply that the step “estimating a gaze” is somehow used by the gaze mode estimation – i.e. it establishes a dependence, without specifying a specific type of dependence between the two steps; Ohno1, Fig 1 and par above Fig 1, decision block “Eye position is changed?”, on branch “yes”, the gaze tracking unit receives updated 3D coordinates, and uses them to estimate the gaze direction/position, for example, by aiming/focusing the pan/tilt gaze tracking camera)
	wherein the determined gaze mode is one of a plurality of gaze modes comprising a stationary mode (Ohno1, Fig 1, decision block “Eye position is changed?”, branch “no”) and a motion mode (Ohno1, Fig 1, decision block “Eye position is changed?”, branch “yes”)

As for claim 15, please see discussion of analogous claim 1 above.

As for claims 2, 16, Ohno1 teaches 
	adjusting, by the processor, the estimated gaze (Ohno1, Fig 1, Gaze tracking unit continuously recalculates gaze direction/position)
 
As for claims 3, 17, Ohno1 teaches 
	the adjusting comprises performing filtering on the estimated gaze based on the determined gaze mode (Ohno1, Fig 1, Gaze tracking unit continuously recalculates, i.e. “performs filtering on”,  gaze direction/position, based on updated 3D eye position, which is updated based on deciding whether the eye position changed or not, i.e. “based on gaze mode”)
 
As for claim 4, Ohno1 teaches 
	the performing of the filtering comprises performing the filtering using a filtering method or a parameter that depends on the determined gaze mode (the “method” uses 3D eye position updates, as discussed above)
 
As for claims 6, 18, Ohno1 teaches 
	the adjusting comprises performing smoothing on the estimated gaze (recalculating can be understood as “smoothing”)

As for claim 7, Ohno1 teaches 
	the determining of the gaze mode comprises determining the gaze mode to be the stationary mode in response to the current image being an initially captured image and the previous image not existing (it is clear that the eye position inherently could not have changed if the method is analyzing the first captured frame, therefore the decision block “eye position changed” would result in the “no” branch)
 
As for claims 8, 19, Ohno1 teaches 
	the determining of the gaze mode comprises: 
	detecting the face included in the input data (Kawato, Fig 1, detecting foreground/face pixels);  and 
	detecting a facial feature point in the detected face (Kawato, Fig 4, eye centers, and between-the-eye region)
 
As for claims 9, 20, Ohno1 teaches 
	the determining of the gaze mode further comprises 
	determining the gaze mode based on a similarity in terms of the detected facial feature point between the current image and the previous image (Kawato ch 4 step 5, recalculating eye positions; Ohno1 Fig 1 determines if eye position has changed from previously known eye position)
 
As for claim 10, Ohno1 teaches 
	the determining of the gaze mode further comprises: 
	arranging the current image and the previous image based on a reference facial feature point of each of the current image and the previous image (Kawato, ch 4, steps 1-4, calculating a between-the-eyes point Xt and eye positions er/el based on previously determined points Xt-1 and Xt-2; determining matching points across images can be called “arranging”);  and 
	determining the gaze mode based on a similarity in terms of a plurality of facial feature points between the current image and the previous image based on a result of the arranging (Ohno1, Fig 1, calculating a change between tracked eye positions of matching, i.e. “similar”, points)

As for claim 11, Ohno1 teaches 
wherein the determining of the gaze mode further comprises: 
	calculating a first similarity in terms of a first facial feature point between the current image and the previous image;  (Kawato Fig 1, Ch 2, Foreground Matched feature points determined in each image)
	calculating a second similarity in terms of a second facial feature point between the current image and the previous image;  Kawato Fig 1, Ch 2, Foreground UnMatched feature points determined in each image)
	calculating a third similarity in terms of a background feature point between the current image and the previous image (Kawato Fig 1, Background pixels B determined in each image);  and 
	determining the gaze mode based on the first similarity, the second similarity, and the third similarity (Kawato ch 3 uses the Head Movement Cancellation method of ch 2 in determining eye locations)


As for claim 14, Ohno1 teaches
A non-transitory computer-readable storage medium storing instructions 
that, when executed by a processor, cause the processor to perform the gaze 
estimation method of claim 1 (Ohno2 ch 4, Fig 2, teaches implementing the gaze direction detection using a Windows 2000PC and a processor;  Examiner takes Official Notice that such a system also includes a storage medium, such as a disk drive, for installing and running software applications)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno1 in view of Waldorf (US2009/0115965)
As for claim 13, Ohno1 teaches
determining whether an eye of the user included in the input data is blinking (Ohno1, detect eye blink);  and 
Ohno does not specifically teach, Waldorf however teaches
discarding the input data and waiting for next input data to be received in 
response to a result of the determining being that the eye of the user is 
blinking (Waldorf Fig 2, [0012] if a blink is detected in block 203, data is discarded from tracking pupil coordinates)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the eye tracking algorithm of Ohno1 by including the step of discarding data frames including a blink, as taught by Waldorf, as both pertain to the art of eye tracking.  The motivation to do so would have been: Ohno does rely on determining a frame containing a blink to aid in locating the eye regions, however this requires a sufficiently fast frame rate and processing ability; in order to implement Ohno’s method on a less expensive hardware that is capable of capturing and/or processing at a  substantially lower frame rate, one would be motivated to modify the algorithm to not rely on detecting an eye blink to aid in locating the eye regions, and thereby treat any frames determined to include a blink as unusable frames.

 

Allowable Subject Matter


Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
Claim 5 includes initializing a linear filter parameter in response to the gaze mode determined to be the motion mode.  Ohno does initialize the updated 3D eye location in response to detected motion, however, the 3D eye location is used to aim the pan/tilt camera and is not utilized in a way that could be considered a “linear filter parameter”.
Claim 12 includes four distinct conditions for determining gaze mode as stationary or motion mode, based on three distinct threshold values.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669